NO. 12-21-00204-CV

                          IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

THE TRAVELERS INDEMNITY                          §      APPEAL FROM THE 349TH
COMPANY,
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

GRAPELAND INDEPENDENT
SCHOOL DISTRICT,
APPELLEE                                         §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
        The Travelers Indemnity Company (“Travelers”) attempts to appeal the trial court’s
denial of its motion to dismiss Grapeland Independent School District’s (“Grapeland ISD”)
claims against it or stay the litigation in favor of arbitration. We dismiss the appeal for want of
jurisdiction.


                                         BACKGROUND
        Grapeland ISD sued Travelers and the Texas Rural Education Association Risk
Management Cooperative (“TREA”) for damages related to a claim settlement. Travelers filed a
motion to dismiss Grapeland ISD’s claims against it or stay the litigation in favor of arbitration.
After hearing the parties’ arguments, the trial court did not rule on the motion but gave the
parties time to research the issue and send the court case law. No order on the motion appears in
the clerk’s record.
        Travelers filed a notice of appeal asserting that the trial court denied the motion in an
email to the parties’ counsel. On December 6, 2021, this Court notified the parties that the
Court’s jurisdiction was not shown because the record contained no appealable order, and the



                                                1
appeal would be dismissed unless jurisdiction was shown by December 16. 1 Travelers timely
filed a response with the email attached. The parties subsequently submitted their briefs on the
merits.


                                             APPEALABLE ORDER
          In their briefs, both parties express doubt that the email is an appealable order. We
conclude it is not.
          An appeal may be taken from an order refusing a stay of a proceeding in which an issue
is referable to arbitration. 9 U.S.C. §§ 3, 16(a)(1)(A). A decision is rendered when it is
announced orally in open court or by memorandum filed with the clerk. Schaeffer Homes, Inc.
v. Esterak, 792 S.W.2d 567, 569 (Tex. App.—El Paso 1990, no writ). To be effective, all orders
and rulings must be made on the record either in writing or in open court transcribed by the court
reporter. In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311, 315 (Tex. App.—Houston [1st
Dist.] 2006, orig. proceeding). Letters to counsel are not the kind of documents that constitute a
judgment, decision, or order from which an appeal may be taken. Goff v. Tuchscherer, 627
S.W.2d 397, 398-99 (Tex. 1982).
          The record in this case does not show that an appealable order was rendered. The
reporter’s record shows that the trial court did not rule on the motion at the time of the hearing.
The email relied on by Travelers does not appear in the clerk’s record. Because the record does
not show that a decision on Travelers’s motion was announced orally in open court or by
memorandum filed with the clerk, there is no appealable order for us to review. See Goff, 627
S.W.2d at 398-99; Bill Heard Chevrolet, 209 S.W.3d at 315; Schaeffer Homes, 792 S.W.2d at
569. Accordingly, we lack jurisdiction over Travelers’s appeal.


                                                  DISPOSITION
          Having found no appealable order in the record, we dismiss the appeal for want of
jurisdiction.
Opinion delivered June 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



          1
            See TEX. R. APP. P. 42.3(a) (appellate court may dismiss appeal for want of jurisdiction on its own
initiative after giving ten days’ notice to all parties).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 30, 2022


                                        NO. 12-21-00204-CV


                     THE TRAVELERS INDEMNITY COMPANY,
                                  Appellant
                                     V.
                   GRAPELAND INDEPENDENT SCHOOL DISTRICT,
                                   Appellee


                               Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 20-0060)

                   THIS CAUSE came to be heard on the appellate record and briefs filed
herein; and the same being considered, it is the opinion of this Court that this appeal should be
dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3